Martin, J.
delivered the opinion of the court.
The petition states that the defendant, as attorney of Mellon, leased a house to the plaintiff and engaged to put him in possession, and afterwards refused to do so, whereby the plaintiff sustained damages, which he claims from the defendant, who, among other pleas, urged that he acted merely as the agent of Mellon, to the knowledge of the plaintiff, and therefore incurred no personal responsibility.
The plaintiff had judgment, and the defendant appealed.
It appears that at the trial, the defendant’s counsel requested the parish judge to charge the jury, that the defendant was not liable to the plaintiff, in the manner charged in the petition, because he acted as agent; and the verdict, according to law, ought to be for the defendant. But the court refused, and a bill of exceptions was taken.
The case is too plain a one for argument; the parish iudge ° erred, and the action cannot be sustained. Our Civil Code contains a textual provision to this effect. “ The man alone *responsible to those with whom he contracts, only where he has bound himself personally, or where he has exceeded his authority, without having exhibited his powers,” 2982.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be annulled, avoided and reversed, and that there be judgment for the defendant, with costs in both courts.